Citation Nr: 0305229	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  02-19 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

Entitlement to service connection for degenerative arthritisa 
of the cervical, thortacic and lumbar spine, claimed as 
secondary to a service-connected left knee disability.

Entitlement to service connection for a right knee 
disability, claimed as secondary to a service-connected left 
knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel




INTRODUCTION

The claimant served on active duty in the United States Army 
from October 1942 to February 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of December 2001 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma, which denied service connection 
for degenerative arthritisa of the cervical, thoracic and 
lumbar spine, claimed as secondary to a service-connected 
left knee disability; and denied service connection for a 
right knee disability, claimed as secondary to a service-
connected left knee disability.


REMAND

This case must be Remanded to the RO because of its failure 
to afford the claimant a requested hearing before a traveling 
Veterans Law Judge of the Board of Veterans' Appeals.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




